Title: From Thomas Jefferson to Henry Dearborn, 21 August 1801
From: Jefferson, Thomas
To: Dearborn, Henry


Dear Sir
Monticello Aug. 21. 1801.
I think I once before sent you an application from the same person from whom the inclosed is, with some notes on the subject of his application to me before the 4th. of March. his recollection of a promise on my word & honour, is a proof that he recollects too much with those who know me. a much greater occasion would have been requisite to draw such a pledge from me. I do not recollect the particulars of what passed, but in giving the impressions of my mind at that day, I shall give limits out of which I could not have gone. I was & am impressed with the expediency of having a good stock of arms: but what the stock was at that time was unknown to me. I may have given assurance that contracts should be fulfilled; that as to what were wanting those who worked well might expect to be employed, and perhaps I may have found his musket well made: I do not remember: but as to any thing like a specific promise, that is impossible. in consideration however that these people say they have recieved encouragement from me personally, I would only wish that so far as they offer good arms & it is expedient for the public to take them, they may have a preference over those who have no better grounds of claim: and this merely lest I should have used any expression which they have given greater extent to than was intended. I will ask the favor of you to drop them a line, ascertaining what they may expect.—I wrote you on the 14th. inst.  Accept assurances of my affectionate esteem & high respect.
Th: Jefferson
